TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 15, 2018



                                     NO. 03-16-00546-CR


                                William James Crenan, Appellant

                                               v.

                                  The State of Texas, Appellee


           APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
                 AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.    Therefore, the Court affirms the district court’s

judgment of conviction. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.